Citation Nr: 1702041	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-28 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 19, 2001 for the grant of service connection for chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A travel board hearing was scheduled for October 2016.  Information in the Veterans Appeals Control and Locator System indicates the hearing was canceled by the Veteran and the request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

In September 2015, VA denied entitlement to service connection for bilateral hearing loss; denied entitlement to spousal aid and attendance; and declined to reopen the issue of entitlement to service connection for macular degeneration.  The Veteran submitted a notice of disagreement with this decision.  In October 2016, the representative submitted correspondence withdrawing the disagreement as to these issues and they are not for consideration.  See 38 C.F.R. § 20.204 (2016).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2016, prior to the promulgation of a decision, the representative requested to withdraw the appeal regarding entitlement to an effective date prior to November 19, 2001 for the grant of service connection for chronic lymphocytic leukemia.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an effective date prior to November 19, 2001 for the grant of service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2011, the RO granted entitlement to an earlier effective date for service connection for chronic lymphocytic leukemia, for the purposes of entitlement to retroactive benefits, effective November 19, 2001.  In September 2011, the RO denied entitlement to an earlier effective date for service connection for chronic lymphocytic leukemia.  The Veteran disagreed and perfected this appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In October 2016, the representative requested to withdraw the appeal regarding entitlement to an earlier effective date for service connection for chronic lymphocytic leukemia.  Thus, there remain no allegations of error of fact or law for appellate consideration as concerns the earlier effective date issue. Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.



ORDER

The claim of entitlement to an effective date prior to November 19, 2001 for the grant of service connection for chronic lymphocytic leukemia is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


